Title: To Thomas Jefferson from Thomas Kirk, 4 October 1805
From: Kirk, Thomas
To: Jefferson, Thomas


                  
                     Sir,
                     Washington October 4th. 1805.
                  
                  
                      In your great character I see benevolence, & a disposition to relieve the distressed or unfortunate, not the least conspicuous; nevertheless, nothing short of my present situation could inspire me at any time, but more particularly on the present, when so much matter of Importance is under your consideration, with the presumption of obtruding myself upon your notice—I am by profession a Schoolmaster, I have taught these 12 or 13 years in Alexa. Academy & Georgetown. I some years ago among other adventurers purchased a Lot on 10th. Street, between F. & G. Streets, & got a handsome brick House built on it, this brought me considerably in debt; there is a great rent or settle through the whole, owing to the men not sinking to a good foundation, this prevented any Person from renting it—I moved into the City on the 21st. March 1804. thinking to make a living for myself & Family by my ordinary business, but I find this impossible at present: I had great hopes some place in this new establishment of Schools in the City would suit me, but too late I find my mistake, for it is necessary that the principal of each School be capable of teaching Latin as well as Mathematicks, the latter only is my department; could I sell my place, I would then have it in my power to pay my debts & move some where else, but this at the present time is impracticable.
                  
                      These considerations together with a sickly Wife & six small Children, have reduced me to a direful dilemma! to labouring work I never have been accustomed & to beg I am ashamed!!
                  
                      I hope Sir, there is, or may be some place at your disposal for which I am qualified, by discharging the duties of which, I might support my Family and become once more a useful member of Society.
                  
                      I am well acquainted with Arithmetick, & with the practical branches of the Mathematicks particularly. I can obtain recommendatory Letters from the most respectable characters in Alexandria or George Town, some of whom, from their knowledge of my present situation have prevailed on me thus to place my it before you. You cannot commend or appoint a more charitable object, & it would be the duty of my Life & greatest solicitude to convince you that I am not undeserving.
                  I am Sir with the greatest respect your most obt. humble Servt.
                  
                     
                        Alls. Thos. Kirk
                     
                  
               